Per Curiam.
The respondent, in answer to a charge of professional misconduct, admits that on March 29, 1932, in opposition to a motion made at Special Term, Part I, of the Supreme Court, New York county, to punish one William J. Flynn for contempt in refusing to testify as a witness before the Joint Legislative Committee in the Matter of the Investigation of the Various Departments of the Government of the City of New York, he prepared and submitted to the court an affidavit and statement of said Flynn, which contained-irrelevant and scandalous matter concerning the counsel of the Joint Legislative Committee. He now expresses regret for his conduct and urges certain considerations in mitigation thereof. He says he was sincerely of the opinion that his client had the right to have his views presented to the court as he saw and believed them, that he had been assured by his client that certain testimony of one Mr. Willard, which had been adduced against him, was false, and that the affidavit was dictated in the presence of his client, who was deeply resentful of what he deemed to have been unfair treatment in presenting testimony against him without first having afforded him an opportunity of meeting charges which held him up to public contempt and hatred.
While the circumstances to some extent mitigate the offense, they do not excuse the reckless charges of perjury and subornation of perjury and other groundless charges made against the eminent counsel of the legislative committee.
The respondent should be suspended for three months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.
Bespondent suspended for three months.